Judgment, Supreme Court, Bronx County (LaTia W. Martin, J.), entered September 5, 2006, after a nonjury trial, granting plaintiff a divorce on the ground of cruel and inhuman treatment, and awarding sole custody of the parties’ children to plaintiff with supervised visitation to defendant, unanimously affirmed, without costs.
There was evidence that defendant physically assaulted plaintiff on numerous occasions over the course of their six-year marriage, causing physical injury. This violence resulted in frequent intervention by the police and by the Administration for Children’s Services. Defendant was convicted of harassment for his conduct toward plaintiff. This evidence was sufficient to establish cruel and inhuman treatment (Domestic Relations Law § 170 [1]; see e.g. Meltzer v Meltzer, 255 AD2d 497 [1998]). Flaintiff was not required to introduce medical evidence on the effects of defendant’s behavior toward her (see Bailey v Bailey, 256 AD2d 1030, 1031 [1998]). There is no basis for disturbing the court’s assessment of the witnesses’ credibility (see Freas v Freas, 33 AD3d 1069, 1070 [2006]).
The record amply supported the award of custody to plaintiff as being in the children’s best interests. We have considered defendant’s remaining arguments and find them unavailing. Concur—Lippman, P.J., Mazzarelli, Friedman, Sweeny and Moskowitz, JJ.